Citation Nr: 9926826	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  94-04 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for reflex 
sympathetic dystrophy with incomplete paralysis of the left 
upper extremity, currently evaluated as 60 percent disabling.

2.  Entitlement to assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


REMAND

The veteran had active service from January 1974 to January 
1978 and from October 1982 to March 1987.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a 30 percent 
disability evaluation for psychological musculoskeletal 
disorder, left arm, and from a March 1990 rating decision 
which denied the veteran's claim for assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment.  In an October 1991 rating decision it was noted 
that the veteran's service-connected left upper extremity 
disability had been diagnosed as reflex sympathetic 
dystrophy.  The veteran appeared at a personal hearing before 
a Hearing Officer at the St. Petersburg, Florida RO in April 
1992, and in an October 1992 rating decision, a disability 
evaluation of 60 percent was assigned for reflex sympathetic 
dystrophy of the left upper extremity.

In April 1997, the Board remanded this case for the 
development of additional evidence, inter alia.  Pursuant to 
that remand, the veteran was afforded a new VA neurological 
disorders examination and the case was returned to the Board 
for appellate review.

However, the Board notes that since the date of the September 
1996 RO decision confirming the veteran's 60 percent 
disability rating for reflex sympathetic dystrophy with 
incomplete paralysis of the left upper extremity under 
Diagnostic Code 9505-8513, the schedule relating to rating 
mental disorders was amended and Diagnostic Code 9505 was 
eliminated.  It appears that the RO has not yet assigned a 
new Diagnostic Code to the psychiatric/psychogenic aspect of 
the veteran's left upper extremity disability.  This should 
be completed prior to the Board's appellate review of the 
increased rating claim.

Further, the Board notes that the veteran has apparently not 
had a recent VA psychiatric examination to evaluate the 
extent of the psychiatric/psychogenic portion of her 
disability.  38 C.F.R. § 4.126(d) provides that "[w]hen a 
single disability has been diagnosed both as a physical 
condition and as a mental disorder, the rating agency shall 
evaluate it using a diagnostic code which represents the 
dominant (more disabling) aspect of the condition."  
38 C.F.R. § 4.126(d) (1998).  
In order for the Board to properly assess whether the veteran 
would be entitled to a higher disability rating under 
Diagnostic Code 8513, or under some other Diagnostic Code for 
a psychiatric/psychogenic disability, it would be helpful for 
the veteran to undergo a VA mental disorders examination 
prior to appellate review of that issue.  

The Board further notes that the issue of entitlement to 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment, is inextricably 
intertwined with the veteran's pending issues of entitlement 
to special monthly compensation for loss of use of the left 
upper and left lower extremities which have yet to be fully 
adjudicated.  It appears that the RO denied entitlement to 
special monthly compensation for loss of use of the left 
upper and lower extremities in a November 1996 rating 
decision.  The veteran filed, in December 1996, a Statement 
of Accredited Representation (VA Form 646) which listed as in 
contention, the issues of entitlement to special monthly 
compensation for loss of use of the left upper and lower 
extremities, thus filing, in effect, a notice of disagreement 
with the RO's November 1996 rating decision on those issues.  
However, it does not appear that the RO ever issued a 
statement of the case as to the issues of entitlement to 
special monthly compensation for loss of use of the left 
upper and lower extremities.  

Since the issue of entitlement to assistance in the purchase 
of an automobile or other conveyance and/or adaptive 
equipment is inextricably intertwined with the issues of 
entitlement to special monthly compensation for loss of use 
of the left upper and lower extremities, it must be deferred 
until such time as the RO has issued a statement of the case 
as to those special monthly compensation issues and has 
afforded the veteran the opportunity to file a substantive 
appeal.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request copies of all 
of the veteran's VA inpatient and 
outpatient treatment records dated 
subsequent to November 1997 for inclusion 
in the claims file.

2.  Upon completion of the development 
requested in paragraph number 1 above, 
the RO should schedule the veteran for a 
VA mental disorders examination by a 
psychiatrist in order to evaluate the 
nature and extent of the service-
connected psychological factors affecting 
her reflex sympathetic dystrophy of the 
left upper extremity.  All necessary 
tests and studies should be accomplished 
and all clinical manifestations should be 
reported in detail.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner before 
the examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made. 

3.  Upon completion of the development 
requested in paragraphs 1 and 2 above, 
the RO should review the case file and, 
after assigning a new Diagnostic Code for 
the psychological factors affecting the 
veteran's left upper extremity disorder, 
evaluate this disability by using the 
diagnostic code which represents the 
dominant (more disabling) aspect of the 
condition.

4.  Inasmuch as the issue of entitlement 
to assistance in the purchase of an 
automobile or other conveyance and/or 
adaptive equipment is deemed to be 
"inextricably intertwined" with the 
issues of entitlement to special monthly 
compensation for loss of use of the left 
upper and lower extremities, the RO 
should issue a statement of the case as 
to those special monthly compensation 
issues to the veteran and her 
representative, and afford her the 
appropriate time within which to file a 
substantive appeal. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.



		
HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

